Citation Nr: 1231357	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for esophageal hiatal hernia, post operative, with abdominal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 


INTRODUCTION

The Veteran service on active duty from February 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a compensable rating for the Veteran's service-connected hiatal hernia condition.  The Veteran filed a notice of disagreement in December 2008, and the RO issued a statement of the case dated in December 2009.  The Veteran filed a substantive appeal in  January 2010 in which he requested the opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.

The Veteran was scheduled to a personal hearing at the RO for September 2011.  However, the Veteran requested to cancel the hearing and schedule a videoconference hearing at the RO instead.  This was in response to an August 2011 letter from the RO offering this option.

At the time this matter was before the Board in January 2012, the requested hearing had not been held, so the matter was remanded in order to schedule the hearing.

A videoconference hearing was scheduled for March 2012.  Prior to the hearing, however, the Veteran requested that the hearing be cancelled and, since that time, has not requested another opportunity to testify.  The Board therefore finds that the Veteran's request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704.

Here, the board notes that the increased rating claim at issue in this case remains in controversy because the rating remains less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board also notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that the Veteran's most recent VA examination for his service-connected disability is dated in November 2008.  Since that time, the Veteran has submitted statements, including in his substantive appeal dated in January 2010, indicating that his symptoms are worse than those noted in the examination report.  Specifically, the Veteran asserts that his disability is productive of epigastric distress, including constant nausea, reflux, dysphagia, pyrosis, and regurgitation.  

Therefore, as the most recent examination for the Veteran's disability is approaching four years old and the Veteran has indicated worsening symptoms, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA. Records from the VA dated since January 2010 should be obtained.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated records of the Veteran's treatment with VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of his service-connected disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should provide accurate and fully descriptive assessments of all gastrointestinal symptoms. Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area. The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.

The examiner should also render findings concerning any scars.  Unretouched color photographs should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

The examiner should indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


